Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 1 of 25




       EXHIBIT
         A
                    Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 2 of 25
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                         Southern District
                                                       __________  DistrictofofNew York
                                                                                __________
                        Virginia L. Giuffre
                                                                               )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      1:19-cv-03377-LAP
                                                                               )
                         Alan Dershowitz
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:
                                                                            Leslie Wexner
                                                       (Name of person to whom this subpoena is directed)

       ✔
       ’ Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


           Baker Hostetler
 Place: 200 Civic Center Drive, Suite 1200                                             Date and Time:
           Columbus, OH 43215                                                                            09/04/2020 10:00 am


          The deposition will be recorded by this method:                     by stenographic and audiovisual means

       ✔
       ’ Production:    You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material: Please see attached Schedule A




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        06/08/2020
                                   CLERK OF COURT
                                                                                         OR
                                                                                                              /s/ Kristine C. Oren
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)   Alan Dershowitz
                                                                        , who issues or requests this subpoena, are:
Howard Cooper, Christian Kiely, and Kristine Oren, Todd & Weld LLP, One Federal Street, 27th Floor, Boston, MA
02110; hcooper@toddweld.com; ckiely@toddweld.com; koren@toddweld.com; 617-720-2626
                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 3 of 25
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 1:19-cv-03377-LAP

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          ’ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                                  .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00    .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                         Reset
                     Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 4 of 25

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 5 of 25




                SCHEDULE
                   A
       Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 6 of 25




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



VIRGINIA L. GIUFFRE,

      Plaintiff,
                                                       Civil Action No. 19-cv-03377-LAP
v.

ALAN DERSHOWITZ,

      Defendant.


ALAN DERSHOWITZ,

      Counterclaim Plaintiff,

v.

VIRGINIA L. GIUFFRE,

      Counterclaim Defendant.



                                        SCHEDULE A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure, Defendant and Counterclaim

Plaintiff Alan Dershowitz (“Dershowitz”) requests that Leslie Wexner (“Wexner”) produce for

inspection and copying all documents and things listed below to James Rollinson at the offices of

Baker Hostetler, 200 Civic Center Drive, Suite 1200, Columbus, OH 43215, within thirty (30)

days of service of this subpoena.

                                        DEFINITIONS

        The words and phrases used in these Requests shall have the meaning ascribed to them

under the Federal Rules of Civil Procedure and the Local Rules of the United States District
       Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 7 of 25




Court for the Southern and Eastern Districts of New York, including Local Rules of Civil

Procedure 26.3 definitions for “communication,” “document,” “identify,” “parties,” “person,”

and “concerning.” The Definitions expressly include hard copy documents and electronically

stored information—including writings, drawings, graphs, charts, photographs, sound recordings,

images, and other data or data compilations. Dershowitz expressly requests forensic images of

all electronically stored information (e.g., the document and data, and its metadata).           The

Definitions also expressly include tangible things.

       In addition, the following terms shall have the meanings set forth below whenever used

in any Request. The following Definitions apply to the Instructions and Requests below and are

incorporated into each Instruction and Request as if fully set forth therein:

       1.      “Action” means the lawsuit captioned Virginia L. Giuffre v. Alan Dershowitz,

Civil Action No. 19-cv-03377-LAP.

       2.      “You,” “Your” and “Wexner” means Leslie Wexner and Your agents,

representatives, all persons acting on Your behalf, and any and all persons associated with,

affiliated with, or controlled by You.

       3.      “Giuffre” means Virginia L. Giuffre (née Roberts), her agents, representatives, all

persons acting on her behalf, and any and all persons associated with, affiliated with, or

controlled by her.

       4.      “Dershowitz” means Defendant and Counterclaim Plaintiff Alan Dershowitz.

       5.      “Epstein” means Jeffrey E. Epstein, his agents, representatives, all persons acting

on his behalf, and any and all persons associated with, affiliated with, or controlled by him.

       6.      “Complaint” means the Complaint filed by Giuffre in the Action.

       7.      “Counterclaim” means the Amended Counterclaim filed in the Action.




                                                  2
       Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 8 of 25




          8.    “Answer” means the Answer and Affirmative Defenses filed by Dershowitz in the

Action.

          9.    “CVRA Action” means the lawsuit captioned Jane Doe 1 and Jane Doe 1 v.

United States, Civil Action No. 08-cv-80736-KAM, filed in the United States District Court for

the Southern District of Florida.

          10.   “Income” includes, without limitation, any revenue, payments, compensation,

remuneration, financial benefit or support or any other financial consideration, or provision of

any other thing of value.

          11.   “Person” means any natural person or any legal entity, including, without

limitation any business or governmental entity or association.

          12.   “Document” or “Documents” shall have the broadest meaning possible under

Rules 26 and 34 of the Federal Rules of Civil Procedure and shall include without limitation:

documents; ESI; Communications in written, electronic, and recorded form; and tangible things.

          13.   “ESI” means electronically stored information as defined by and used in the

Federal Rules of Civil Procedure.

          14.   “Communication” means any oral or written exchange of words, thoughts or ideas

with another person or entity, whether in person, in group, by telephone, by letter, by fax, by

electronic mail, by text message, or otherwise.

          15.   The singular includes the plural and vice versa, except as the context may

otherwise require; reference to any gender includes the other gender; the words “and” and “or”

shall be constructed as either conjunctive or disjunctive in such manner as will broaden as widely

as possible the scope of any request for production; the word “all” means “any and all”; the word

“any” means “any and all”; the word “including” means “including but not limited to.”




                                                  3
       Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 9 of 25




       15.     The words “concerning,” “regarding,” “reflecting,” and/or “relating to” mean

describing, discussing, constituting, containing, considering, embodying, evaluating, mentioning,

memorializing, supporting, collaborating, demonstrating, proving, evidencing, showing, refuting,

disputing, rebutting, regarding, controverting, contradicting, made in connection with or by

reason of, or derived or arising therefrom.

                                         INSTRUCTIONS

       1.      You must furnish all non-privileged documents within Your possession, custody,

or control including any documents in Your constructive possession whereby You have the right

to compel production of documents from a third party—as well as those which are reasonably

available to You, including documents and information in the possession of Your Attorneys,

agents, representatives, consultants, accountants, advisors, or investigators, regardless of the

location of such documents.

       2.      All documents should be produced in single page tiff format, with corresponding

document level text files containing the OCR or extracted text. The filename of the text file

should correspond to the Bates number of the first page of the document; the filename of the

image file should correspond to the Bates number of the document. The Bates number should

have a prefix and contain 7 digits and no spaces, for example SAMPLE0000001.                      The

production should be accompanied by: (i) a load file suitable for loading the data into a litigation

database that defines document breaks, attachments, metadata, and other information; and (ii) a

cross-reference file that facilitates the linking of the produced tiff or native file with a litigation

database.

       3.      For documents maintained electronically, the following fields should be included,

at a minimum: Bates Begin, Bates End; Bates Begin Attach; Bates End Attach; Attachment




                                                  4
       Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 10 of 25




Document; Pages; Author; Custodian/Source; Date Created; Date Last Modified; Date Received;

Date Sent; Time Sent; Document Extension; Email BCC; Email CC; Email From; Email

Subject/Title; Email To; Original Filename; File Size; Original Folder Path; MD5 Hash; Parent

Document ID; Document Title; Time Zone; Text Link; Native Link.

       4.      For any electronically stored documents that cannot be interpreted in TIFF format

(including, but not limited to, spreadsheets, presentations, databases, logs, video and audio files),

you should produce a Bates numbered TIFF placeholder and a native version of that file, with the

native version named by its Bates numbers.

       5.      All drafts of a responsive Document must be produced, as well as all non-

identical copies of the Document. Any comment, notation, or other marking shall be sufficient to

distinguish Documents that are otherwise similar in appearance and to make them separate

Documents for purposes of Your response. Any preliminary form, intermediate form, superseded

version, or amendment of any Document is to be considered a separate Document.

       6.      Each paragraph and subparagraph of these Instructions and the Requests, as well

as the definitions herein, shall be construed independently, and no paragraph or subparagraph or

definition shall limit the scope of any other.

       7.      If You object to any Request or any part of a Request, identify the part to which

You object, state the objection(s) with specificity, and provide a response to the remaining

unobjectionable part.

       8.      If You object to all or any part of a Request, the objection must state whether any

responsive Documents are being withheld on the basis of that objection.

       9.      If You claim any privilege or similar basis for not producing a requested

document, please provide a privilege log consistent with Local Rule 26.2.




                                                 5
      Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 11 of 25




       10.     If You have no Documents in Your possession, custody, or control that are

responsive to a particular Request, please so state.

       11.     To the extent that any information that is responsive to the Requests has been

destroyed, lost or misplaced, please identify that information by type and author and the date and

manner in which the information was destroyed, lost or misplaced.

       12.     The Requests, Definitions, and Instructions herein are propounded for the purpose

of discovery and are not to be taken as a waiver of or prejudice to any objections that may be

made at any hearing or trial in this Action to the introduction of any evidence relating to

Documents responsive to these Requests or as an admission of the authenticity, relevance, or

materiality of Documents responsive to these Requests.

       13.     The following Requests are both general and specific, and to the degree that a

more specific Request seeks documents that also happen to be responsive to a more general

Request, the more specific Request does not limited the breadth of the documents which are

requested by and responsive to the more general Request.

       14.     Unless otherwise stated, the relevant time period for these Requests is January 1,

1998 through the date of Your response.

       15.     Dershowitz specifically requests that You supplement Your responses to these

Requests as required under Fed. R. Civ. P. 26(e).



                               REQUESTS FOR PRODUCTION

       1.      All Documents sent or delivered concerning Communications between You and

any lawyer representing Giuffre.




                                                  6
       Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 12 of 25




        2.      All Documents sent or delivered concerning Communications between You and

any lawyer at Boies Schiller Flexner LLP, concerning any Epstein-related matter.

        3.      All Documents sent or delivered concerning Communications between You and

Bradley Edwards, Paul Cassell, or Stanley Pottinger.

        4.      All Documents received from Giuffre concerning any accusation by Giuffre that

she had sexual relations with You.

        5.      All Documents concerning any offer, agreement or promise You made to help

Epstein accusers – including but not limited to providing information about Epstein’s assets to

assist them in collecting judgments – in exchange for not sitting for a deposition in Epstein-

related litigation(s).

        6.      All Documents concerning any confidentiality agreement, settlement agreement,

or other contractual agreement of any kind between You and Giuffre or any lawyer for Giuffre.

        7.      All Documents previously produced by You in Edwards and Cassell v.

Dershowitz, Case No. CACE 15-000072 (17th Judicial District, Broward County, Florida).

        8.      All Documents previously produced by You in Giuffre v. Maxwell, 15-cv-07433

(S.D.N.Y.).

        9.      All Documents previously produced by You in response to any subpoena, whether

criminal or civil, in any matter related to Epstein.




                                                  7
      Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 13 of 25




                                          ALAN DERSHOWITZ,

                                          By his attorneys,

                                          /s/ Howard M. Cooper
                                          Howard M. Cooper (MA BBO# 543842)
                                          (pro hac vice)
                                          Christian G. Kiely (MA BBO# 684308)
                                          (pro hac vice)
                                          Kristine C. Oren (MA BBO# 705730)
                                          (pro hac vice)
                                          TODD & WELD LLP
                                          One Federal Street, 27th Floor
                                          Boston, MA 02110
                                          (617) 720-2626
                                          hcooper@toddweld.com
                                          ckiely@toddweld.com
                                          koren@toddweld.com

                                          /s/ Imran H. Ansari
                                          Arthur L. Aidala (S.D.N.Y. Bar No. ALA-0059)
                                          Imran H. Ansari (S.D.N.Y. Bar No. IHA-1978)
                                          AIDALA, BERTUNA & KAMINS, P.C.
                                          546 Fifth Avenue, 6th Floor
                                          New York, New York 10036
                                          (212) 486-0011
                                          iansari@aidalalaw.com
                                          aidalaesq@aidalalaw.com


Dated: June 8, 2020




                                      8
                   Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 14 of 25
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                         Southern District
                                                       __________  DistrictofofNew York
                                                                                __________
                        Virginia L. Giuffre
                                                                               )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      1:19-cv-03377-LAP
                                                                               )
                         Alan Dershowitz
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:
                                                                     John W. Zeiger, Esq.
                                                       (Name of person to whom this subpoena is directed)

       ✔
       ’ Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


           Baker Hostetler
 Place: 200 Civic Center Drive, Suite 1200                                             Date and Time:
           Columbus, OH 43215                                                                            09/03/2020 10:00 am


          The deposition will be recorded by this method:                     by stenographic and audiovisual means

       ✔
       ’ Production:    You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material: Please see attached Schedule A




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        06/08/2020
                                   CLERK OF COURT
                                                                                         OR
                                                                                                              /s/ Kristine C. Oren
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)   Alan Dershowitz
                                                                        , who issues or requests this subpoena, are:
Howard Cooper, Christian Kiely, and Kristine Oren, Todd & Weld LLP, One Federal Street, 27th Floor, Boston, MA
02110; hcooper@toddweld.com; ckiely@toddweld.com; koren@toddweld.com; 617-720-2626
                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 15 of 25
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 1:19-cv-03377-LAP

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          ’ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                                  .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00    .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                         Reset
                    Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 16 of 25

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 17 of 25




                SCHEDULE
                   A
      Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 18 of 25




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



VIRGINIA L. GIUFFRE,

      Plaintiff,
                                                       Civil Action No. 19-cv-03377-LAP
v.

ALAN DERSHOWITZ,

      Defendant.


ALAN DERSHOWITZ,

      Counterclaim Plaintiff,

v.

VIRGINIA L. GIUFFRE,

      Counterclaim Defendant.



                                        SCHEDULE A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure, Defendant and Counterclaim

Plaintiff Alan Dershowitz (“Dershowitz”) requests that John Zeiger, Esq. (“Zeiger”) produce for

inspection and copying all documents and things listed below to James Rollinson at the offices of

Baker Hostetler, 200 Civic Center Drive, Suite 1200, Columbus, OH 43215, within thirty (30)

days of service of this subpoena.

                                        DEFINITIONS

        The words and phrases used in these Requests shall have the meaning ascribed to them

under the Federal Rules of Civil Procedure and the Local Rules of the United States District
      Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 19 of 25




Court for the Southern and Eastern Districts of New York, including Local Rules of Civil

Procedure 26.3 definitions for “communication,” “document,” “identify,” “parties,” “person,”

and “concerning.” The Definitions expressly include hard copy documents and electronically

stored information—including writings, drawings, graphs, charts, photographs, sound recordings,

images, and other data or data compilations. Dershowitz expressly requests forensic images of

all electronically stored information (e.g., the document and data, and its metadata).           The

Definitions also expressly include tangible things.

       In addition, the following terms shall have the meanings set forth below whenever used

in any Request. The following Definitions apply to the Instructions and Requests below and are

incorporated into each Instruction and Request as if fully set forth therein:

       1.      “Action” means the lawsuit captioned Virginia L. Giuffre v. Alan Dershowitz,

Civil Action No. 19-cv-03377-LAP.

       2.      “You,” “Your” and “Zeiger” means John Zeiger and Your agents, representatives,

all persons acting on Your behalf, and any and all persons associated with, affiliated with, or

controlled by You.

       3.      “Giuffre” means Virginia L. Giuffre (née Roberts), her agents, representatives, all

persons acting on her behalf, and any and all persons associated with, affiliated with, or

controlled by her.

       4.      “Dershowitz” means Defendant and Counterclaim Plaintiff Alan Dershowitz.

       5.      “Epstein” means Jeffrey E. Epstein, his agents, representatives, all persons acting

on his behalf, and any and all persons associated with, affiliated with, or controlled by him.

       6.      “Wexner” means Leslie H. Wexner, his agents, representatives, all persons acting

on his behalf, and any and all persons associated with, affiliated with, or controlled by him.




                                                  2
      Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 20 of 25




          7.    “Complaint” means the Complaint filed by Giuffre in the Action.

          8.    “Counterclaim” means the Amended Counterclaim filed in the Action.

          9.    “Answer” means the Answer and Affirmative Defenses filed by Dershowitz in the

Action.

          10.   “CVRA Action” means the lawsuit captioned Jane Doe 1 and Jane Doe 1 v.

United States, Civil Action No. 08-cv-80736-KAM, filed in the United States District Court for

the Southern District of Florida.

          11.   “Income” includes, without limitation, any revenue, payments, compensation,

remuneration, financial benefit or support or any other financial consideration, or provision of

any other thing of value.

          12.   “Person” means any natural person or any legal entity, including, without

limitation any business or governmental entity or association.

          13.   “Document” or “Documents” shall have the broadest meaning possible under

Rules 26 and 34 of the Federal Rules of Civil Procedure and shall include without limitation:

documents; ESI; Communications in written, electronic, and recorded form; and tangible things.

          14.   “ESI” means electronically stored information as defined by and used in the

Federal Rules of Civil Procedure.

          15.   “Communication” means any oral or written exchange of words, thoughts or ideas

with another person or entity, whether in person, in group, by telephone, by letter, by fax, by

electronic mail, by text message, or otherwise.

          16.   The singular includes the plural and vice versa, except as the context may

otherwise require; reference to any gender includes the other gender; the words “and” and “or”

shall be constructed as either conjunctive or disjunctive in such manner as will broaden as widely




                                                  3
       Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 21 of 25




as possible the scope of any request for production; the word “all” means “any and all”; the word

“any” means “any and all”; the word “including” means “including but not limited to.”

       15.     The words “concerning,” “regarding,” “reflecting,” and/or “relating to” mean

describing, discussing, constituting, containing, considering, embodying, evaluating, mentioning,

memorializing, supporting, collaborating, demonstrating, proving, evidencing, showing, refuting,

disputing, rebutting, regarding, controverting, contradicting, made in connection with or by

reason of, or derived or arising therefrom.

                                         INSTRUCTIONS

       1.      You must furnish all non-privileged documents within Your possession, custody,

or control including any documents in Your constructive possession whereby You have the right

to compel production of documents from a third party—as well as those which are reasonably

available to You, including documents and information in the possession of Your Attorneys,

agents, representatives, consultants, accountants, advisors, or investigators, regardless of the

location of such documents.

       2.      All documents should be produced in single page tiff format, with corresponding

document level text files containing the OCR or extracted text. The filename of the text file

should correspond to the Bates number of the first page of the document; the filename of the

image file should correspond to the Bates number of the document. The Bates number should

have a prefix and contain 7 digits and no spaces, for example SAMPLE0000001.                      The

production should be accompanied by: (i) a load file suitable for loading the data into a litigation

database that defines document breaks, attachments, metadata, and other information; and (ii) a

cross-reference file that facilitates the linking of the produced tiff or native file with a litigation

database.




                                                  4
       Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 22 of 25




       3.      For documents maintained electronically, the following fields should be included,

at a minimum: Bates Begin, Bates End; Bates Begin Attach; Bates End Attach; Attachment

Document; Pages; Author; Custodian/Source; Date Created; Date Last Modified; Date Received;

Date Sent; Time Sent; Document Extension; Email BCC; Email CC; Email From; Email

Subject/Title; Email To; Original Filename; File Size; Original Folder Path; MD5 Hash; Parent

Document ID; Document Title; Time Zone; Text Link; Native Link.

       4.      For any electronically stored documents that cannot be interpreted in TIFF format

(including, but not limited to, spreadsheets, presentations, databases, logs, video and audio files),

you should produce a Bates numbered TIFF placeholder and a native version of that file, with the

native version named by its Bates numbers.

       5.      All drafts of a responsive Document must be produced, as well as all non-

identical copies of the Document. Any comment, notation, or other marking shall be sufficient to

distinguish Documents that are otherwise similar in appearance and to make them separate

Documents for purposes of Your response. Any preliminary form, intermediate form, superseded

version, or amendment of any Document is to be considered a separate Document.

       6.      Each paragraph and subparagraph of these Instructions and the Requests, as well

as the definitions herein, shall be construed independently, and no paragraph or subparagraph or

definition shall limit the scope of any other.

       7.      If You object to any Request or any part of a Request, identify the part to which

You object, state the objection(s) with specificity, and provide a response to the remaining

unobjectionable part.

       8.      If You object to all or any part of a Request, the objection must state whether any

responsive Documents are being withheld on the basis of that objection.




                                                 5
      Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 23 of 25




       9.      If You claim any privilege or similar basis for not producing a requested

document, please provide a privilege log consistent with Local Rule 26.2.

       10.     If You have no Documents in Your possession, custody, or control that are

responsive to a particular Request, please so state.

       11.     To the extent that any information that is responsive to the Requests has been

destroyed, lost or misplaced, please identify that information by type and author and the date and

manner in which the information was destroyed, lost or misplaced.

       12.     The Requests, Definitions, and Instructions herein are propounded for the purpose

of discovery and are not to be taken as a waiver of or prejudice to any objections that may be

made at any hearing or trial in this Action to the introduction of any evidence relating to

Documents responsive to these Requests or as an admission of the authenticity, relevance, or

materiality of Documents responsive to these Requests.

       13.     The following Requests are both general and specific, and to the degree that a

more specific Request seeks documents that also happen to be responsive to a more general

Request, the more specific Request does not limited the breadth of the documents which are

requested by and responsive to the more general Request.

       14.     Unless otherwise stated, the relevant time period for these Requests is January 1,

1998 through the date of Your response.

       15.     Dershowitz specifically requests that You supplement Your responses to these

Requests as required under Fed. R. Civ. P. 26(e).




                                                  6
       Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 24 of 25




                              REQUESTS FOR PRODUCTION

        1.      All Documents sent or delivered concerning Communications between You and

any lawyer representing Giuffre.

        2.      All Documents sent or delivered concerning Communications between You and

any lawyer at Boies Schiller Flexner LLP, concerning any Epstein-related matter.

        3.      All Documents sent or delivered concerning Communications between You and

Bradley Edwards, Paul Cassell, or Stanley Pottinger.

        4.      All Documents received from Giuffre concerning any accusation by Giuffre that

she had sexual relations with Wexner.

        5.      All Documents concerning any offer, agreement or promise Wexner made to help

Epstein accusers – including but not limited to providing information about Epstein’s assets to

assist them in collecting judgments – in exchange for not sitting for a deposition in Epstein-

related litigation(s).

        6.      All Documents concerning any confidentiality agreement, settlement agreement,

or other contractual agreement of any kind between Wexner and Giuffre or any lawyer for

Giuffre.

        7.      All Documents previously produced by You or Wexner in Edwards and Cassell v.

Dershowitz, Case No. CACE 15-000072 (17th Judicial District, Broward County, Florida).

        8.      All Documents previously produced by You or Wexner in Giuffre v. Maxwell, 15-

cv-07433 (S.D.N.Y.).

        9.      All Documents previously produced by You or Wexner in response to any

subpoena, whether criminal or civil, in any matter related to Epstein.




                                                 7
      Case 1:19-cv-03377-LAP Document 156-1 Filed 08/10/20 Page 25 of 25




                                          ALAN DERSHOWITZ,

                                          By his attorneys,

                                          /s/ Howard M. Cooper
                                          Howard M. Cooper (MA BBO# 543842)
                                          (pro hac vice)
                                          Christian G. Kiely (MA BBO# 684308)
                                          (pro hac vice)
                                          Kristine C. Oren (MA BBO# 705730)
                                          (pro hac vice)
                                          TODD & WELD LLP
                                          One Federal Street, 27th Floor
                                          Boston, MA 02110
                                          (617) 720-2626
                                          hcooper@toddweld.com
                                          ckiely@toddweld.com
                                          koren@toddweld.com

                                          /s/ Imran H. Ansari
                                          Arthur L. Aidala (S.D.N.Y. Bar No. ALA-0059)
                                          Imran H. Ansari (S.D.N.Y. Bar No. IHA-1978)
                                          AIDALA, BERTUNA & KAMINS, P.C.
                                          546 Fifth Avenue, 6th Floor
                                          New York, New York 10036
                                          (212) 486-0011
                                          iansari@aidalalaw.com
                                          aidalaesq@aidalalaw.com


Dated: June 8, 2020




                                      8
